DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4-5, drawn to an amount of a chromium-EDTA complex; and an amount of riboflavin or an amount of glucose, or a mixture of riboflavin and glucose.
Group II, claim(s) 6-7, 9, 11, 14, 16, 18, 24, 26, 29, 32-33, drawn to a method for measuring the level of exogenous chromium-EDTA complex in a sample obtained from a subject, comprising obtaining a sample from a subject; removing free chromium from the sample; and c) measuring the level of exogenous chromium-EDTA complex in the sample.
Group III, claims 34-35, drawn to a method of identifying a subject as having elevated intestinal permeability comprising administering an amount of chromium-EDTA complex to the subject; measuring the level of an exogenous chromium-EDTA complex in a sample from the subject
Group IV, claim(s) 42-43, drawn to a package comprising the composition of any one of claims claim 1; and a storage device for the retention of a cumulative amount of a subject's sample over a time period.


The species are as follows: 
Group A: The methodologically distinct methods selected from mass spectrometry, Gas Furnace Atomic Absorption Spectroscopy (GFAAS), Electrothermal Atomic Absorption Spectrometry (ETAAS), Inductively Coupled Plasma Mass Spectrometry (ICP), or X-ray Fluorescence Spectrometry (XRF) (claim 7).
Group B: The etiologically distinct conditions selected from autoimmune disease, type 1 diabetes mellitus, obesity, type 2 diabetes mellitus, inflammatory bowel disease, ulcerative colitis, Parkinson's disease, environmental enteropathy, cancer, food sensitivity, food allergy, irritable bowel syndrome, Crohn's disease, arthritis, celiac disease, or dermatological conditions such as eczema, psoriasis or acne (claim 35).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-2, 4-6, 9, 11, 14, 16, 18, 24, 26, 29, 32-34 and 42-43 are generic.

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  The method of Group II does not require the composition of Group I.

Groups I and III-IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising an amount of a chromium-EDTA complex; and an amount of glucose. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bock B., Landau S., Russell R. Utilization of L-glucose and EDTA-chelates as tracers of the distribution volume of glucose in ewes. In : Lindberg J.E. (ed.), Gonda H.L. (ed.), Ledin I. (ed.).Recent advances in small ruminant nutrition. Zaragoza : CIHEAM, 1997. p. 243-247 (Options Méditerranéennes : Série A. Séminaires Méditerranéens; n. 34), hereafter Bock et al.  The Bock et al. prior art teaches a composition comprising L-3H-glucose, and Cr-EDTA prepared according to the method of Binnerts et al. (1982) (see Materials and Methods, first 3 lines).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649